 

 

Exhibit 10.15

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”)
is made and entered into as of the 2nd day of May, 2008, by and between THE
PANTRY, INC., a Delaware corporation (the “Corporation”) and KEITH S. BELL (the
“Employee”).

 

WITNESSETH:

 

WHEREAS, the Corporation and Employee entered into an Amended and Restated
Employment Agreement dated as of November 20, 2007 (the “Employment Agreement”);
and

 

WHEREAS, the parties desire to clarify their intent regarding severance pay and
benefits under circumstances described in Section 6.2 of the Employment
Agreement and desire to amend the Employment Agreement in certain other respects
as set forth below.

 

NOW, THEREFORE, in consideration of the mutual terms and conditions set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Corporation and Employee agree that the
Employment Agreement shall be amended as follows:

 

 

1.

The first sentence of Section 3 is hereby amended to read as follows:

 

3.         The original term of employment under this Agreement shall be for
that period of time commencing on September 5, 2006 and ending on January 2,
2009, subject to the following provisions:

 

2.         The first sentence of Section 5.1(A) is deleted and the following
inserted in lieu thereof:

 

Employee shall not, either individually or on behalf of another, directly or
indirectly, as employer, employee, owner, partner, stockholder, independent
contractor, agent, or otherwise, enter into or in any manner participate in the
convenience store business in North Carolina, South Carolina, Florida, or any
other state in which the Corporation owns or operates ten (10) or more
convenience stores upon the date of termination of employment.

 

 

3.

Section 6.2(B) is hereby amended to read as follows:

 

(B)       a material diminution by the Corporation of Employee’s annual base
salary and target bonus, as such target bonus is described in the Corporation’s
Annual Incentive Compensation Plan (“Target Bonus);

 

--------------------------------------------------------------------------------





 

4.

The first phrase of Section 6.3(B) is hereby amended to read as follows:

 

(B)       a severance payment equal to Employee’s then current monthly salary
for twenty-four (24) months plus an amount equal to two (2) times the value of
Employee’s Target Bonus for the year in which the termination occurs (less any
applicable taxes and withholdings), payable in substantially equal monthly
installments on the last business day of each applicable month.

 

5.         Except as hereby amended, the Employment Agreement shall remain in
full force and effect and is hereby ratified and confirmed in all respects.

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
set forth above.

 

 

 

 

THE PANTRY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter J. Sodini

 

 

 

Peter J. Sodini

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

/s/ Keith S. Bell

 

 

 

Keith S. Bell

 

 

 

 

 

 

2

 

 